DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 3/19/2021, with respect to the previous rejection of claims 1 and 6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The previous rejection of claims 1 and 6 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments and amendments with respect to claims 1-16, 20, and 24-35 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record specifically challenged in the argument.
applicant’s arguments filed 3/19/2021regarding claims 1-16, 20, and 24-35 are drawn to amended subject matter and are addressed in the claim rejection below. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The term “nonremovably” appears in claim 1 twice, claim 2 twice, claim 11 twice, claim 12 once, claim 20 twice, claim 26 twice, claim 28 twice, claim 31 twice, and claim 33 twice. However, there is a lack of proper antecedent basis for the claimed subject matter in the specification. Appropriate correction is required. 
The recitation “adhered... along the full length of the ... badge portion” appears twice in claim 1. However, there is a lack of proper antecedent basis for this recitation in the specification. Appropriate correction is required. 
The recitation “the first and second band end walls directly attached (or joined) to each other without a space between them” (emphasis added) appears in claims 1, 11, 13, 27, 29, 30, and 32. However, there is a lack of proper antecedent basis for this recitation in the specification. Specifically, the phrase “without a space between them.” Appropriate correction is required. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  
Claim 1 recites “adhered... along the full length of the inward badge portion.....” However, fig. 6 of applicant’s figures shows adhesive 40 on spot portion 
Claims 1, 11, 13, 27, 29, 30, and 32 recite, “directly attached to each other without a space between them” in reference to the space between the first and second band end portions. However, this is not shown in the applicant’s figures. Specifically, Fig. 6 shows the band ends have a space between them.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 11-15, 20, 24-27, and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2, 11, 12, 20, 26, 28, 31, and 33 recite “nonremovably” with respect to the badge/connector or cover being “nonremovably” attached to the band. However, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of this element before the effective filing date. It cannot be readily determined from applicant’s specification that the badge/connector or cover is “nonremovably” attached to band. 
Claims 13-15, 24, 25, 30, and 33 are similarly rejected for depending on rejected claims. 
Claim 1 recites “adhered... along the full length of the inward badge portion” and “adhered... along the full length of the outward badge portion” (emphasis added).  However, this subject matter was not described in the specficaion in such a way as to reasonably convey to one skilled in the art that the inventor had possession of this element before the effective filing date. It cannot be readily determined from applicant’s specification that the badge portion is “adhered ...along the full length” of the inward and outward badge portions. 
Claims 24 and 25 are similarly rejected for depending on rejected claim 1. 
Claims 1, 11, 13, 27, 29, 30, and 32 recite “the first and second band end walls directly attached (or joined) to each other without space” (emphasis added). However, this subject matter was not described in the specification in such a way as to reasonably convey to one skill in the art that the inventor had possession of this element before the effective filing date. It cannot be readily determined from applicant’s specification that the first and second band end walls are “directly attached” and “without space.”
Claims 24 and 25 are similarly rejected for depending on rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 13, 24, 25, 27, 29, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “adhered... along the full length of the inward badge portion” and “adhered... along the full length of the outward badge portion” emphasis added. However, as best understood by applicant’s disclosure, it is unclear how the badge portions are adhered to the band along their full length when the specification, specifically fig. 6, shows only a spot adhesive that does not extend the full length of the badge portion. Appropriate clarification is required. 
Claims 24 and 25 are similarly rejected for depending on rejection claim 1. 
Claims 1, 11, 13, 27, 29, 30, and 32 recite “the first and second band end walls directly attached (or joined) to each other without space” (emphasis added). However, as best understood by applicant’s disclosure, it is unclear how the first and second band end walls are directly attached to each other without a space when the specification, specifically fig. 6, shows a gap and a space between the first and second band end walls. Appropriate clarification is required. 
Claims 24 and 25 are similarly rejected for depending on rejected claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-10, 16, 27, 29, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,880,364 B1 to Vidolin (hereinafter “Vidolin”).
For claim 3, Vidolin discloses A wrist band (bracelet 10) comprising: 
a single layer flexible band portion (elongated elastic strip 30, see fig. 3, made of elastic materials, col. 4, lines 23-25)

    PNG
    media_image1.png
    432
    571
    media_image1.png
    Greyscale

 having inward and outward band sides (inner and outer sides of 30), and first and second band end portions (opposite ends of strip 30), and a cover of an absorbent material covering at least a portion of the inward band side (band section 20 includes an outer surface layer 22 made of fabric material including cotton, rayon, nylon, silk, linen, polyester, and combinations thereof, col. 4, lines 17-19), the first band end portion having a first band end wall and the second band end portion having a second band end wall (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 below, col. 4, lines 30-37), 

    PNG
    media_image2.png
    632
    616
    media_image2.png
    Greyscale

the band portion being a single continuous band extending fully between the first and second band end walls (see fig. 4 wherein bracelet 10, including strip 30 within, extends fully and continuous between the first and second band end walls); and 
a connector member (clasp 44c) having inward and outward connector portions (see fig. 4 below), 

    PNG
    media_image3.png
    294
    438
    media_image3.png
    Greyscale

the inward connector portion being positioned inward of the inward band sides of the first and second band end portions and the outward connector portion being positioned outward of the outward band sides of the first and second band end portions (as shown in fig. 4 above, the first band end follows the path of closure into surrounding clasp 44c and, therein, the first band end and the second band end portions are secured by the surrounding clasp with their respective surfaces facing each other), the connector member being attached to the first and second band end portions (see first fig. 4 above), the inward connector portion overlaying the first and second band end portions and bridging over the first and second band end walls and the outward connector portion overlaying the 4812-6586-1333v.2 0110237-004USO4first and second band end portions and bridging over the first and second band end walls, the outward connector portion having an outward facing display surface (see discussions above wherein the band ends of Vidolin are adjacent and inserted end to end into the claps “badge,” where the inner and outer sections of the clasp would bridge over the band ends and their respective surfaces).  

For claim 4, Vidolin discloses the wrist band of claim 3, wherein the first and second band end walls are positioned immediately adjacent to each other (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 above, col. 4, lines 30-37).

For claim 5, Vidolin discloses the wrist band of claim 3, wherein the inward connector portion has first and second inward connector end portions, the cover has first and second cover end portions, and the first cover end portion is positioned between the first inward connector end portion and the first band end portion, and the second cover end portion is positioned between the second inward connector end portion and the second band end portion (see annotated fig 4 above in discussion for claim 3).  

For claim 6, Vidolin discloses the wristband of claim 3, wherein the first and second band end portions are in a coplanar arrangement (see fig. 5).  

For claim 7, Vidolin disclose A wrist band (bracelet 10) comprising: a single layer flexible strip member (elongated elastic strip 30, see fig. 3, made of elastic materials, col. 4, lines 23-25) 

    PNG
    media_image1.png
    432
    571
    media_image1.png
    Greyscale

having inward and outward member sides (inner and outer sides of 30), and first and second member end portions (opposite ends of strip 30), the first member end portion having a first member end wall and the second end member portion having a second member end wall (see fig. 4 below wherein the second band end wall is located under clasp 44c),

    PNG
    media_image2.png
    632
    616
    media_image2.png
    Greyscale

the strip member being a single continuous member extending fully between the first and second member end walls (see fig. 4 wherein bracelet 10, including strip 30 within, extends fully and continuous between the first and second band end walls);
a connector member (clasp 44c) having inward and outward connector portions (inner and outer sides of 30, see fig. 4 below), 

    PNG
    media_image3.png
    294
    438
    media_image3.png
    Greyscale

the inward connector portion being positioned inward of the inward member sides of the first and second member end portions and the outward connector portion being positioned outward of the outward member sides of the first and second member end portions (as shown in fig. 4 above, the first band end follows the path of closure into surrounding clasp 44c and, therein, the first band end and the second band end portions are secured by the surrounding clasp), the connector member being attached to the first and second member end portions, the inward connector portion overlaying the first and second member end portions and bridging over the first and second member end walls and the outward connector portion overlaying the first and second member end portions and bridging over the first and second member end walls (see discussions above wherein the band ends of Vidolin are adjacent and inserted end to end into the claps “badge,” where the inner and outer sections of the clasp would bridge over the band ends and their respective surfaces); and 4812-6586-1333v.2 0110237-004US0 
5a cover of an absorbent elastic material covering at least a portion of the inward member side (band section 20 includes an outer surface layer 22 made of fabric material including cotton, rayon, nylon, silk, linen, polyester, and combinations thereof, col. 4, lines 17-19).  

	For claim 8, Vidolin discloses the wrist band of claim 7, wherein the first and second member end walls are positioned immediately adjacent to each other (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 above, col. 4, lines 30-37).

	For claim 9, Vidolin discloses the wrist band of claim 7, wherein the inward connector portion has first and second inward connector end portions, the cover has first and second cover end portions, and the first cover end portion is positioned between the first inward connector end portion and the first member end portion, and the second cover end portion is positioned between the second inward connector end portion and the second member end portion (see annotated fig. 4 in discussion for claim 7).

	For claim 10, Vidolin discloses the wrist band of claim 7, wherein the first and second member end portions are in a coplanar arrangement (see fig. 5).  

For claim 16, Vidolin discloses a wrist band (bracelet 10) comprising: a single layer flexible band portion (elongated elastic strip 30, see fig. 3, made of elastic materials, col. 4, lines 23-25) 

    PNG
    media_image1.png
    432
    571
    media_image1.png
    Greyscale

having inward and outward band sides (inner and outer sides of 30), first and second band end portions (opposite ends of strip 30), the first band end portion having a first band end wall and the second band end portion having a second band end wall (see fig. 4 below wherein the second band end wall is located under clasp 44c), 

    PNG
    media_image2.png
    632
    616
    media_image2.png
    Greyscale

the band portion 4812-6586-1333v.2 0110237-004US0 7beinq a sinqle continuous band extendinq fully between the first and second band end walls (see fig. 4 wherein bracelet 10, including strip 30 within, extends fully and continuous between the first and second band end walls); and 
a connector member (clasp 44c) attached to the first and second band end portions, the connector member overlaying the first and second band end portions and bridging over the first and second band end walls (the band ends of Vidolin are adjacent and inserted end to end into the claps “badge,” where the inner and outer sections of the clasp would bridge over the band ends and their respective surfaces).

For claim 27, Vidolin does teach the wrist band of claim 4, wherein the first and second band end walls are endwise joined together with the first and second band end walls directly attached to each other without a space between them (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 above, col. 4, lines 30-37). 

For claim 29, Vidolin does teach the wrist band of claim 8, wherein the first and second member end walls are endwise joined together with the first and second member end walls directly attached to each other without a space between them (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 above, col. 4, lines 30-37).

For claim 32, Vidolin does teach the wrist band of claim 16, wherein the first and second band end walls are endwise joined together with the first and second band end walls directly attached to each other without a space between them (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 above, col. 4, lines 30-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11-15, 20, 24, 26, 28, 30, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,880,364 B1 to Vidolin (hereinafter “Vidolin”). 
For claim 1, Vidolin discloses A wrist band (bracelet 10) comprising: 
a single layer flexible band portion (elongated elastic strip 30, see fig. 3, made of elastic materials, col. 4, lines 23-25),

    PNG
    media_image1.png
    432
    571
    media_image1.png
    Greyscale

having inward and outward band sides (inner and outer sides of 30), first and second band end portions (opposite ends of strip 30), and first and second cover portions of an absorbent elastic material (band section 20 includes an outer surface layer 22 made of fabric material including cotton, rayon, nylon, silk, linen, polyester, and combinations thereof, col. 4, lines 17-19), the first cover portion covering at least a portion of the inward band side and the second cover portion covering at least a portion of the outward band side (see fig. 3 wherein band section 20 covers inward and outward band sides), the first band end portion having a first band end wall and the second band end portion having a second band end wall (see fig. 4 below wherein the second band end wall is located under clasp 44c), 

    PNG
    media_image2.png
    632
    616
    media_image2.png
    Greyscale

the band portion being a single continuous band extending fully between the first and second band end walls (see fig. 4 wherein bracelet 10, including strip 30 within, extends fully and continuous between the first and second band end walls), the first and second band end walls being positioned immediately adjacent to each other and endwise joined together with the first and second band end walls directly attached to each other without a space between them (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 above, col. 4, lines 30-37), and 
a badge (clasp 44c) having inward and outward badge portions (see fig. 4 below), 

    PNG
    media_image3.png
    294
    438
    media_image3.png
    Greyscale

	Vidolin does not specifically disclose the inward badge portion being nonremovably adhered to the inward band sides of the first and second band end portions.
	With respect to the inward badge portion being adhered to the inward band sides of the first and second band end portions, Vidonlin does teach the use of adhesives for connecting and joining different elements of the bracelet together. For example, using adhesives (glue) for: joining the outer surface layer 22 of the band with the fabric materials 24 (col. 4, lines 19-23), joining the elastic strip 30 to first and second end wall tab members 32 and 34 (col. 4, lines 25-30); joining closing the loop member 60 onto itself at seam line 66 (col. 4, lines 42-47); and joining indicia 62 onto the front wall section 60f of the loop member 60 (col. 4, lines 53-59). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the ...inward badge portion (clasp 42) is adhered to the inward band sides of the first and second band end portions for purpose of providing a securing fit between the clasp and the band end portions and for securing the bracelet as a whole to the person or another object. 
	The modified Vidolin continues to disclose wherein the inward band sides of the first and second band end portions are adhered along the full length of the inward badge portion (as shown in fig 4, the end portions 32 and 34 of the band are inserted into, and extend through, the full length of the clasp 44c) the outward badge portion being nonremovably adhered to the outward band sides of the first and second band end portions along the full length of the outward badge portion (It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the outward badge portion being nonremovably adhered to the outward band sides of the first and second band end portions along the full length of the outward badge portion for purposes of providing a securing fit between the clasp and the band end portion and for securing the bracelet as a whole to the person or another object, see discussion above and discussion regarding “nonremovability”) the inward badge portion overlaying the first and second band end portions and bridging over the first and second band end walls and the outward badge portion overlaying the first and second band end portions and bridging over the first and second band end walls, the outward badge portion having an outward facing display surface (see discussions above wherein the band ends of Vidolin are adjacent and inserted end to end into the claps “badge,” where the inner and outer sections of the clasp would bridge over the band ends and their respective surfaces). 

For claim 2, Vidolin discloses a wrist band (bracelet 10) comprising: a single layer flexible strip member (elongated elastic strip 30, see fig. 3, made of elastic materials, col. 4, lines 23-25) 

    PNG
    media_image1.png
    432
    571
    media_image1.png
    Greyscale

having inward and outward member sides (inner and outer sides of 30), and first and second member end portions (opposite ends of strip 30), the first member end portion having a first member end wall and the second member end portion having a second member 4812-6586-1333v.2 0110237-004US03end wall (see fig. 4 below wherein the second band end wall is located under clasp 44c),

    PNG
    media_image2.png
    632
    616
    media_image2.png
    Greyscale


 the strip member being a single continuous member extending fully between the first and second member end walls (see fig. 4 wherein bracelet 10, including strip 30 within, extends fully and continuous between the first and second band end walls), the first and second member end walls being positioned immediately adjacent to each other and endwise joined together (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 above, col. 4, lines 30-37), 
a badge (clasp 44c) having inward and outward badge portions (see fig. 4 below), 

    PNG
    media_image3.png
    294
    438
    media_image3.png
    Greyscale

the inward badge portion being ... attached to the inward member sides of the first and second member end portions (as shown in fig. 4 above, the first band end follows the path of closure into surrounding clasp 44c and, therein, the first band end and the second band end portions are secured by the surrounding clasp).
With respect to “nonremovability,” although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date for the badge/claps to be nonremovably attached to the sides of the first and second member end portions since one skilled in the art would understand that any fastened portion of the bracelet remains in place, and is non-removable, until acted upon to release the fastened portion. In the case of Vidolin, the clasp 44c provides a means to prevent the removal of the opposite ends of the bracelet during use, until acted upon. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Vidolin continues to teach: the outward badge portion being nonremovably attached to the outward member sides of the first and second member end portions (similar to the inward section of the badge portion, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the outward badge portion being nonremovably attached to the outward member sides of the first and second member end portions for purposes of providing a securing fit between the clasp and the band end portion and for securing the bracelet as a whole to the person or another object, see discussion above and discussion regarding “nonremovability”), the inward badge portion overlaying the first and second member end portions and bridging over the first and second member end walls and the outward badge portion overlaying the first and second member end portions and bridging over the first and second member end walls, the outward badge portion having an outward facing display surface (see discussions above wherein the band ends of Vidolin are adjacent and inserted end to end into the claps “badge,” where the inner and outer sections of the clasp would bridge over the band ends and their respective surfaces); and 
first and second cover portions of an absorbent elastic material, the first cover portion covering at least a portion of the inward member side and the second cover portion covering at least a portion of the outward member side (band section 20 includes an outer surface layer 22 made of fabric material including cotton, rayon, nylon, silk, linen, polyester, and combinations thereof, col. 4, lines 17-19).  

	For claim 11, Vidolin disclose a wrist band (bracelet 10) comprising: 
a single layer flexible band portion (elongated elastic strip 30, see fig. 3, made of elastic materials, col. 4, lines 23-25) having inward and outward band sides (inner and outer sides of 30), first and second band end portions (opposite ends of strip 30), and a cover of an absorbent elastic material covering at least a portion of the inward band side (band section 20 includes an outer surface layer 22 made of fabric material including cotton, rayon, nylon, silk, linen, polyester, and combinations thereof, col. 4, lines 17-19), the first band end portion having a first band end wall and the second band end portion having a second band end wall (see fig. 4 below wherein the second band end wall is located under clasp 44c), 

    PNG
    media_image2.png
    632
    616
    media_image2.png
    Greyscale

the band portion beinq a sinqle continuous band extendinq fully between the first and second band end walls, the first and second band end portions being directly joined together without a space between them (see fig. 4 wherein bracelet 10, including strip 30 within, extends fully and continuous between the first and second band end walls); and 
a connector member (clasp 44c) having inward and outward connector member portions (see fig. 4 above), the connector member being attached to the band portion (see fig. 4), 
the inward connector member portion overlaying and beinq ... attached to the first and second band end portions (as shown in fig. 4 above, the first band end follows the path of closure into surrounding clasp 44c and, therein, the first band end and the second band end portions are secured by the surrounding clasp).
With respect to “nonremovability,” although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date for the badge/claps to be nonremovably attached to the sides of the first and second member end portions since one skilled in the art would understand that any fastened portion of the bracelet remains in place, and is non-removable, until acted upon to release the fastened portion. In the case of Vidolin, the clasp 44c provides a means to prevent the removal of the opposite ends of the bracelet during use, until acted upon. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
 and bridging over the first and second band end walls (see discussions above wherein the band ends of Vidolin are adjacent and inserted end to end into the claps “badge,” where the inner and outer sections of the clasp would bridge over the band ends and their respective surfaces) and the outward connector member portion overlaying and beinq nonremovably attached to the first and second band end portions and bridging over the first and second band end walls (as shown in fig. 4 above, the first band end follows the path of closure into surrounding clasp 44c and, therein, the first band end and the second band end portions are secured by the surrounding clasp) (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 above, col. 4, lines 30-37) portion being nonremovably attached to the outward member sides of the first and second member end portions (similar to the inward section of the badge portion, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the outward badge portion being nonremovably attached to the outward member sides of the first and second member end portions for purposes of providing a securing fit between the clasp and the band end portion and for securing the bracelet as a whole to the person or another object, see discussion above and discussion regarding “nonremovability)

For claim 12, Vidolin discloses a wristband comprising: 
a badge (clasp 44c); 
a single layer flexible strip member (elongated elastic strip 30, see fig. 3, made of elastic materials, col. 4, lines 23-25) 

    PNG
    media_image1.png
    432
    571
    media_image1.png
    Greyscale

 having inward and outward member sides (inner and outer sides of 30), and first and second member end portions (opposite ends of strip 30), the first member end portion has a first member end wall and the second member end portion has a second member end wall (see fig. 4 below wherein the second band end wall is located under clasp 44c), 

    PNG
    media_image2.png
    632
    616
    media_image2.png
    Greyscale

the strip member being a single continuous member extending fully between the first and second member end walls (see fig. 4 wherein bracelet 10, including strip 30 within, extends fully and continuous between the first and second band end walls), the first and second member end portions being ... attached to the badge (as shown in fig. 4 above, the first band end follows the path of closure into surrounding clasp 44c and, therein, the first band end and the second band end portions are secured by the surrounding clasp).
With respect to “nonremovability,” although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date for the badge/claps to be nonremovably attached to the sides of the first and second member end portions since one skilled in the art would understand that any fastened portion of the bracelet remains in place, and is non-removable, until acted upon to release the fastened portion. In the case of Vidolin, the clasp 44c provides a means to prevent the removal of the opposite ends of the bracelet during use, until acted upon. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
a cover of an absorbent elastic material covering at least a portion of the inward member side (band section 20 includes an outer surface layer 22 made of fabric material including cotton, rayon, nylon, silk, linen, polyester, and combinations thereof, col. 4, lines 17-19).  

For claim 13, Vidolin teaches the wrist band of claim 12, wherein, the first and second member end portions are joined together with the first and second member end walls directly attached to each other without a space between them (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 above, col. 4, lines 30-37).  

For claim 14, Vidolin teaches the wrist band of claim 12, wherein the badge has an inward badge portion, the inward badge portion overlaying the first and second member end portions and bridging over the first and second member end walls (see discussions above wherein the band ends of Vidolin are adjacent and inserted end to end into the claps “badge,” where the inner and outer sections of the clasp would bridge over the band ends and their respective surfaces).  

For claim 15, Vidolin teaches The wrist band of claim 14, wherein the badge has an outward badge portion overlaying the first and second member end portions and bridging over the first and second member end walls (see discussions above wherein the band ends of Vidolin are adjacent and inserted end to end into the claps “badge,” where the inner and outer sections of the clasp would bridge over the band ends and their respective surfaces).  

	For claim 20, Vidolin discloses the wrist band of claim 16, wherein the connector member has inward and outward connector portions, each being a member formed separately from the first and second band end portions, the inward connector portion being positioned inward of the inward band sides of the first and second band end portions and ... attached to the inward band sides of the first and second band end portions and the outward connector portion being positioned outward of the outward band sides of the first and second band end portions and ... attached to the outward band sides of the first and second band end portions (the band ends of Vidolin are adjacent and inserted end to end into the claps “badge,” where the inner and outer sections of the clasp would bridge over the band ends and their respective surfaces) (as shown in fig. 4 above, the first band end follows the path of closure into surrounding clasp 44c and, therein, the first band end and the second band end portions are secured by the surrounding clasp) (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 above, col. 4, lines 30-37). 
With respect to “nonremovability,” although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date for the badge/claps to be nonremovably attached to the sides of the first and second member end portions since one skilled in the art would understand that any fastened portion of the bracelet remains in place, and is non-removable, until acted upon to release the fastened portion. In the case of Vidolin, the clasp 44c provides a means to prevent the removal of the opposite ends of the bracelet during use, until acted upon. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

	For claim 24, The wrist band of claim 1, wherein the first and second band end portions are in a coplanar arrangement (see fig. 5).  

For claim 26, Vidolin does not specifically disclose the wrist band of claim 2, wherein the first cover portion is nonremovably directly adhered to the portion of the inward band side and the second cover portion is nonremovably directly adhered to the portion of the outward band side.  
However, With respect to “nonremovability,” although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date for the first cover portion is nonremovably directly adhered to the portion of the inward band side and the second cover portion is nonremovably directly adhered to the portion of the outward band side since one skilled in the art would understand that any fastened portion of the bracelet remains in place, and is non-removable, until acted upon to release the fastened portion. In the case of Vidolin, the clasp 44c provides a means to prevent the removal of the opposite ends of the bracelet during use, until acted upon. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

	For claim 28, Vidolin does not specifically disclose the wrist band of claim 3, wherein the inward connector portion is nonremovably attached to the inward band sides of the first and second band end portions and the outward connector portion is nonremovably attached to the outward band sides of the first and second band end portions.  
However, With respect to “nonremovability,” although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date forthe inward connector portion is nonremovably attached to the inward band sides of the first and second band end portions and the outward connector portion is nonremovably attached to the outward band sides of the first and second band end portions since one skilled in the art would understand that any fastened portion of the bracelet remains in place, and is non-removable, until acted upon to release the fastened portion. In the case of Vidolin, the clasp 44c provides a means to prevent the removal of the opposite ends of the bracelet during use, until acted upon. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

For claim 30, Vidolin does teach the wrist band of claim 11, wherein the first and second band end walls are endwise joined together with the first and second band end walls directly attached to each other without a space between them (tab members 32 and 34 include closure means 40 thereon for connecting the end tab members 32 and 34 together to form a closed bracelet 10, as depicted in fig. 1 of the drawings, wherein the closure means 40 can be clasps 44c, emphasis added, see fig. 4 above, col. 4, lines 30-37). 

For claim 31, Vidolin does not specifically disclose the wrist band of claim 15, wherein the inward badge portion is nonremovably attached to the inward member sides of the first and second member end portions and the outward badge portion is nonremovably attached to the outward member sides of the first and second member end portions.
However, With respect to “nonremovability,” although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date for the inward badge portion is nonremovably attached to the inward member sides of the first and second member end portions and the outward badge portion is nonremovably attached to the outward member sides of the first and second member end portions since one skilled in the art would understand that any fastened portion of the bracelet remains in place, and is non-removable, until acted upon to release the fastened portion. In the case of Vidolin, the clasp 44c provides a means to prevent the removal of the opposite ends of the bracelet during use, until acted upon. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

For claim 33, Vidolin does not specifically disclose the wrist band of claim 16, wherein the connector member has inward and outward connector portions, the inward connector portion being nonremovably attached to the inward band sides of the first and second band end portions and the outward connector portion being nonremovably attached to the outward band sides of the first and second band end portions. 
However, With respect to “nonremovability,” although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date for the connector member has inward and outward connector portions, the inward connector portion being nonremovably attached to the inward band sides of the first and second band end portions and the outward connector portion being nonremovably attached to the outward band sides of the first and second band end portions since one skilled in the art would understand that any fastened portion of the bracelet remains in place, and is non-removable, until acted upon to release the fastened portion. In the case of Vidolin, the clasp 44c provides a means to prevent the removal of the opposite ends of the bracelet during use, until acted upon. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claims 25, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Vidolin in view of US Patent Application Publication 20090209887 A1 to Diaz (hereinafter “Diaz”). 
For claim 25, Vidolin does not specifically disclose The wrist band of claim 1, wherein the inward and outward badge portions are co-molded around the first and second band end portions (product by process). 
However, attention is directed to Diaz, teaching a wrist pad (abstract of Diaz). Specifically, Diaz teaches the bracelet has an outer silicone rubber soating to provide comfort and would allow for co-molding of the wrist pad and bracelet (para 0044 of Diaz). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the inward and outward badge portions are co-molded, as taught by Diaz, around the first and second band end portions, for purposes of providing a secure to the band ends and allowing to comfortable polymers to be applied. 
The determination of patentability in a product-by-process claim is based on the
product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

For claim 34, Vidolin does not specifically disclose the wrist band of claim 33, wherein the inward and outward connector portions are co-molded around the first and second band end portions. 
However, see discussion for claim 25 teaching same. Also, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).

For claim 35, Vidolin does not specifically disclose  the wrist band of claim 16, wherein the connector member is co-molded around the first and second band end portions
However, see discussion for claim 25 teaching same. Also, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732